Donald L. Corbin, Justice, dissenting. We backed ourselves into a corner with our ruling in Sanders v. State, 312 Ark. 11, 846 S.W.2d 651 (1993) where we held that one may be guilty of DWI even if the offense occurs on private property. This was a good decision for the public welfare under a good set of facts that were comfortable to use to make a decision. The same holds true to the facts in the instant case. However, I am afraid that we engaged in a “little legislating” to reach the conclusion in Sanders. If we are going to be guilty of a “little legislating” let us amend our “judicial act.” We should limit this case today to the pertinent fact that this defendant on riding his three wheeler (four wheeler — no one seemed to agree as to how many wheels this vehicle had) onto another’s private property, endangered third parties. For the unwary public, I would advise you not to partake of an alcoholic beverage while operating your riding lawn mower in your backyard nor should you have an alcoholic beverage while doing donuts in your pickup on your back-forty because the rule in Sanders, and now this decision, may subject you to a DWI charge. So what happened to the Fourth Amendment? It may be suspect in Arkansas. I would reverse and urge our legislature to reclaim the domain that is rightfully theirs. In the future, I hope I remember this lesson in the separation of powers.